UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 0-126213 ROOMLINX, INC. (Exact Name of registrant as specified in its charter) Nevada 83-0401552 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 433 Hackensack Avenue, 6th Floor, Hackensack, New Jersey 07601 (Address of principal executive offices) (Zip Code) Registrant’s telephone Number, including area code: (201)968-9797 N/A (Former name, Former address and Former fiscal year if changed since last report) Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ As of December 7, 2015 the issuer had 135,741,571 outstanding shares of Common Stock Table of Contents TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets – June 30, 2015 (unaudited) andDecember 31, 2014 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and six months ended June 30, 2015 and 2014 (unaudited) 4 Condensed Consolidated Statements of Changes in Deficit for the six months ended June 30, 2015 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2015 and 2014 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 to 35 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 45 PART II.OTHER INFORMATION 46 Item 1. Legal Proceedings 46 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6. Exhibits 49 Signatures 50 - 2 - Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Roomlinx Inc. and Subsidiaries Condensed Consolidated Balance Sheets As of June 30, 2015 and December 31, 2014 June 30, 2015 December 31, 2014 (unaudited) Assets Current assets Cash $ $ Accounts receivable, net Leases receivable, current portion - Prepaid expenses and deferred cost Equipment purchased for resale Other current assets Total current assets Property, equipment and software, net Intangible assets, net Goodwill Security deposits Other assets Total Assets $ $ Liabilities and Deficit Current liabilities Accounts payable $ $ Line of credit, net of debt discount, current portion - Customer deposits - Current maturities of notes payable, related party Accrued expenses Leases payable Note payable and other obligations, current portion - Deferred revenue and customer prepayments Other current liabilities - Current liabilities of discontinued operations Total current liabilities Non-current liabilities Line of credit, net of debt discount, less current portion - Long-term portion of notes payable, related party - Note payable and other obligations, less current portion - Non-current lease obligations Other non-current liabilities - Nonconvertible Series A prefered stock, related party 10 10 Total non-current liabilities Total liabilities Commitments and contingencies - - Roomlinx, Inc. stockholders' deficit Preferred stock, par value $0.20 per share, 5,000,000 shares authorized: Class A - 720,000and nil shares authorized, issued and outstanding (liquidation preference of $144,000 at June 30, 2015 and December 31, 2014) - Preferred stock, par value $0.01 per share, 10,000,000 shares authorized and 1,010 shares designated and outstanding at June 30, 2015 and December 31, 2014 Series A preferred stock, par value $0.01 per share, 1,000 shares designated, 1,000 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively - - Series B preferred stock, par value $0.01 per share, 10 shares designated, 10 shares issued and outstanding at June 30, 2015 and December 31, 2014 - - Common stock, par value $0.001 per share, 400,000,000 shares authorized, 135,040,720 and 115,282,137 shares issued and outstanding at June 30, 2015, and December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) - Total Roomlinx, Inc. stockholders' deficit ) ) Non-controlling interest ) - Total deficit ) ) Total Liabilities and Deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. - 3 - Table of Contents Roomlinx Inc. and Subsidiaries Condensed Consolidated Statements of Operationsand Comprehensive Loss For the three and six months ended June 30, 2015 and 2014 (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Cost of sales, excluding depreciation and amortization which is included in selling, general and administrative expense Gross margin Operating Expenses Selling, general and administrative expense Impairment of goodwill - - - Total operating Expenses Operating loss ) Other (expense) income Interest expense, net ) Other income, net Total other (expenses) income ) Loss from continuing operations before income taxes ) Income tax expense (benefit) - Loss from continuing operations ) Loss from discontinued operations, net of tax - ) - ) Net loss ) Net loss attributable to the non-controlling interest - - Net loss attributable to the Company ) Other comprehensive (loss) income Currency translation (loss) gain ) - ) - Comprehensive loss ) Less: Dividends on preferred stock Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Loss per share Basic and diluted loss per common share from Continuing operations, attributable to commons shareholders $ ) $ ) $ ) $ ) Discontinued operations, attributable to commons shareholders - ) - ) Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. - 4 - Table of Contents Roomlinx Inc. and Subsidiaries Condensed Consolidated Statements of Changes in Deficit For the six months ended June 30, 2015 (unaudited) Class A Series A Series B Additional Preferred Stock Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Accumulated other Non-Contolling Total Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Comprehensive loss Interest Deficit Balance at December 31, 2014 - As adjusted for stock reverse split and recapitalization - $
